DETAILED ACTION
Allowable Subject Matter
Claims 5, 9, 16 and 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-8, 10-12, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamuru 2015/0339010 hereinafter referred to as Pamuru in view of Terada US 7,626,617 hereinafter referred to a Terada.
In regards to claim 1, Pamuru teaches:
“A method for processing a video with  special effects, comprising: acquiring a reference video containing a first special effect, wherein the reference video carries first content information of the first special effect ”
Pamuru Figure 12 teaches a process whereby video effects may be applied to a selected video.  From Figure 12 step 230 a video effect is applied to a video.  The Examiner interprets this video as a reference video which carries content containing a first special effect, i.e. the selected effect.
“acquiring the first special effect from the first content information
Pamuru teaches in paragraph [0030] After renaming (172) the associated video, the server (36) adds (174) video effects to the associated video. Preferably, the server (36) adds (174) video effects to the associated video that incorporates at least a portion of the record of information stored in the server (38).   Pamuru paragraph [0034] teaches if it is desired to add (166) video overlays (186), the server (36) is provided with a program, that may include software that accesses a plurality of videos (188) stored on the database (38).  This means that adding effects, e.g. first special effect, occurs by accessing the video content, i.e. first content information, stored on database (38).
“acquiring a second special effect …”
Pamuru Figure 12 after the first effect is applied the process loops back to step 210 where another effect may be applied to the video that has the first effect applied.  Steps 212-226 outline a process whereby the effect is selected.  Figure 11-13 and Paragraph [0041] teach that the effects may overlap.  
“and acquiring a video containing the second special effect by processing an image of the reference video according to the second special effect”
Pamuru Figure 12 teaches step 204 where the video is provided to the user.
Pamuru does not explicitly teach:
“from a correspondence table of interactive special effects according to the first special effect, wherein the first special effect and the second special effect interact to form an interactive special effect“
Applicant’s specification paragraph [0030] indicates that “The second special effect being in interaction with the first special effect means that the first special effect and the second special effect have some special correlative effects.”  Based on this definition the Examiner interprets Terada Figures 7-10 to illustrate a correspondence of interactive special effects between a first effect, e.g. fade out, and a second effect, e.g. fade in.  Essentially, the fade in has a correlative fade out in which the effects of the first video interact with the effects of the second video to produce a transition.  Terada teaches a table in Figure 4-5, inter alia, that has corresponding video effect.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Pamuru in view of Terada to have included the features of “from a correspondence table of interactive special effects according to the first special effect, wherein the first special effect and the second special effect interact to form an interactive special effect“ because although it is possible to have a representation effect of transitions, an editor has to perform laborious operations in the editing process (Terada column 1 lines 40-45).
In regards to claim 3, Pamuru teaches:
“A method for processing a video with  special effects, comprising: acquiring a reference video containing a first special effect, wherein the reference video carries second content information of a second special effect”
Pamuru Figure 12 teaches a process whereby video effects may be applied to a selected video.  From Figure 12 step 230 a video effect is applied to a video.  The process is looped to add more effects.  The Examiner interprets this video as a reference video which carries second content containing a first special effect and a second special effect.  The term “second” is interpreted as a label and does not require a first because the claim does not require a first content.
“acquiring the second special effect from the second content information”
Pamuru teaches in paragraph [0030] After renaming (172) the associated video, the server (36) adds (174) video effects to the associated video. Preferably, the server (36) adds (174) video effects to the associated video that incorporates at least a portion of the record of information stored in the server (38).   Pamuru paragraph [0034] teaches if it is desired to add (166) video overlays (186), the server (36) is provided with a program, that may include software that accesses a plurality of videos (188) stored on the database (38).  This means that adding effects, e.g. second special effect, occurs by accessing the video content, i.e. second content information, stored on database (38).
“and acquiring a video containing the second special effect by processing an image of the reference video according to the second special effect”
Pamuru Figure 12 teaches step 204 where the video is provided to the user.
Pamuru does not explicitly teach:
“wherein the first special effect and the second special effect interact to form an interactive special effect”
Applicant’s specification indicates that “The second special effect being in interaction with the first special effect means that the first special effect and the second special effect have some special correlative effects.”  Based on this definition the Examiner interprets Terada Figures 7-10 to illustrate a correspondence of interactive special effects between a first effect, e.g. fade out, and a second effect, e.g. fade in.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Pamuru in view of Terada to have included the features of “wherein the first special effect and the second special effect interact to form an interactive special effect” because although it is possible to have a representation effect of transitions, an editor has to perform laborious operations in the editing process (Terada column 1 lines 40-45).
In regards to claim 6, Pamuru/Terada teaches all the limitations of claim 1 and further teaches:
“wherein the first special effect and the second special effect are special effects having the same, contrary, or similar contents”
Pamuru teaches in paragraph [0030] after renaming (172) the associated video, the server (36) adds (174) video effects to the associated video. Preferably, the server (36) adds (174) video effects to the associated video that incorporates at least a portion of the record of information stored in the server (38). Such video effects may include video overlays of information related to the price, mileage, condition, color, make, model or other stored characteristic of the item (60).  The Examiner interprets the related overlays as similar contents because they are all similarly related to a vehicle.
In regards to claim 7, Pamuru teaches all the limitations of claim 1 and further teaches:
“wherein the first special effect and the second special effect comprise special effects interactive on a time axis with starting time as a reference starting point”
Pamuru Figure 13 illustrates the interaction of effects on a timeline.
In regards to claim 8, Pamuru teaches all the limitations of claim 7 and further teaches:
“wherein the first special effect and the second special effect comprising the special effects interactive on the time axis with the starting time as the reference starting point comprises: on the time axis with the starting time as the reference starting point, the first special effect and the second special effect interact at the same time point; and processing the current image of the reference video according to the second special effect comprises: acquiring a first time point of the first special effect in the reference video on the time axis with starting time as the reference starting point; and processing an image, corresponding to the first time point, of the reference video by using the second special effect”
Pamuru Figure 13 ad paragraph [0038] teach first and second effects on the time line with a start time 224.  The effects, i.e. video effect 1, video effect 2 and audio effect, are shown to overlap.  This is equivalent to interaction.  The image is clearly processed based on a reference starting point and with all effects presented to the user.
In regards to claim 10, Pamuru teaches all the limitations of claim 1 and further teaches:
“synthesizing the video containing the second special effect and the reference video into one video”
Pamuru Figure 12 teaches step 204 where the video is provided to the user.  The video contains all the applied effects.
In regards to claim 11, Pamuru/Terada teaches all the limitations of claim 1 and claim 11 contains similar features as in claim 1.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 1.
In regards to claim 12, Pamuru/Terada teaches all the limitations of claim 1 and claim 12 contains similar features as in claim.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 1.
In regards to claim 17, Pamuru/Terada teaches all the limitations of claim 12 and claim 17 contains similar limitations as in claim 6.  Therefore claim 17 is rejected for similar reasoning as applied to claim 6.
In regards to claim 18, Pamuru/Terada teaches all the limitations of claim 12 and claim 17 contains similar limitations as in claim 7.  Therefore claim 18 is rejected for similar reasoning as applied to claim 7.
In regards to claim 21, Pamuru/Terada/Mo teach all the limitations of claim 3 and claim 21 contains similar limitations.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 4
Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamuru in view of Terada in view of Mo et al. US 2003/0052909 hereinafter referred to as Mo.
In regards to claim 4, Pamuru teaches:
“A method for processing a video with  special effects, comprising: acquiring a reference video containing a first special effect”
Pamuru Figure 12 teaches a process whereby video effects may be applied to a selected video.  From Figure 12 step 230 a video effect is applied to a video.  The process is looped to add more effects.  The Examiner interprets this video as a reference video which carries second content containing a first special effect and a second special effect.  The term “second” is interpreted as a label and does not require a first because the claim does not require a first content.
Pamuru does not explicitly teach:
“… a second special effect from a correspondence table of interactive special effects, wherein the first special effect and the second special effect interact to form an interactive special effect”
Applicant’s specification indicates that “The second special effect being in interaction with the first special effect means that the first special effect and the second special effect have some special correlative effects.”  Based on this definition the Examiner interprets Terada Figures 7-10 to illustrate a correspondence of interactive special effects between a first effect, e.g. fade out, and a second effect, e.g. fade in.  Terada teaches a table in Figure 4-5, inter alia, that has corresponding video effect.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Pamuru in view of Terada to have included the features of “… a second special effect from a correspondence table of interactive special effects, wherein the first special effect and the second special effect interact to form an interactive special effect” because although it is possible to have a representation effect of transitions, an editor has to perform laborious operations in the editing process (Terada column 1 lines 40-45).
“and acquiring a video containing the second special effect by processing an image of the reference video according to the second special effect”
Pamuru Figure 12 teaches step 204 where the video is provided to the user.
Pamuru/Terada do not explicitly teach:
“identifying a feature of the first special effect in the reference video; acquiring, according to the feature, [an effect]”
Mo teaches a real time rendering of edited video stream (title).  Mo Figure 7A teaches a method whereby if a transition effect is applied to the video, it is determined if a video effect is present (716) and applies the video effect (718).  The transition is a first video effect and based on an identification of the transition (710) an effect is applied to the video.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Pamuru/Terada in view of Mo to have included the features of “identifying a feature of the first special effect in the reference video; acquiring, according to the feature, [an effect]” because there is a need for providing real-time rendering of video images (Mo [0005]).
In regards to claim 22, Pamuru/Terada/Mo teach all the limitations of claim 4 and claim 22 contains similar limitations.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 4.
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. Applicant’s arguments assert that the cited references do not teach multiple effects interact to form an interactive special effect.  As indicated in the rejection above, Applicant’s specification paragraph [0030] indicates that “The second special effect being in interaction with the first special effect means that the first special effect and the second special effect have some special correlative effects.”  Based on this definition the Examiner interprets Terada Figures 7-10 to illustrate a correspondence of interactive special effects between a first effect, e.g. fade out, and a second effect, e.g. fade in.  Essentially, the fade in has a correlative fade out in which the effects of the first video interact with the effects of the second video to produce a transition.   There is nothing in the Applicant’s disclosure that would exclude such interpretation of interactive based on Applicant’s own description, i.e. special correlative effects.
Applicant further asserts that the Pamuru teaches “adding effects to a video” however the claims are directed towards “adding special effects.”  However, these terms are used interchangeably in the art and Applicant does not offer a definition of “special video effect” as opposed to an “effect.”  The term special is a relative term in that some people might consider something special that others consider routine.  The Examiner had not rejected this based on clarity due to that those of ordinary skill understand that video effects may be termed “special effects.”  If Applicant wishes the term “special” to hold patentable weight then the Examiner will require an agreed upon definition by those of ordinary skill which clearly sets out the metes and bounds of “special effects” as opposed to “effects.”  Otherwise issues of enablement, scope and clarity will need to be addressed in further actions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422